RETURN OF SERVICE

State of Tennessee County of

Case Number: 3:20-CV-358

Plaintiff:
Jerry Thomas

vs.

Defendant:
Healthcare Revenue Recovery Group, LLC

For:

Amy Bennecoff Ginsburg
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002

Received by Pro Serve on the 27th day of August, 2020 at 1:40 pm to be served on Healthcare Revenue
Recovery Group, LLC RA: Illinois Corporation Service C, 801 Adlai Stevenson Drive, Springfield, IL
62703.

|, Rhonda Frerichs, do hereby affirm that on the 27th day of August, 2020 at 3:14 pm, I:

served a REGISTERED AGENT by delivering a true copy of the Civil Cover Sheet; Summons in a Civil
Action; Complaint; Order Governing Depositions; Memorandum and Order Regarding Sealing
Confidential Information with the date and hour of service endorsed thereon by me, to: Karl Lueschen
as Registered Agent at the address of: 801 Adlai Stevenson Drive, Springfield, IL 62703 on behalf of
Healthcare Revenue Recovery Group, LLC, and informed said person of the contents therein, in
compliance with state statutes.

Description of Person Served: Age: 28, Sex: M, Race/Skin Color: White, Height: 6'0", Weight: 200, Hair:
Brown, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Licensed Process
Server, in good standing, in the judicial circuit in which the process was served.

r Labs A. Liwthe

Rhonda Frerichs
IL 115.002478

Pro Serve

PO Box 9392
Springfield, IL 62791
(217) 341-2114

Our Job Serial Number: RKC-2020000267

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.0n

Case 3:20-cv-00358-DCLC-HBG Document9 Filed 08/31/20 Page1of1 PagelD #: 19
